     Case 3:13-cv-00628-RCJ-CLB Document 153-1 Filed 04/06/21 Page 1 of 3




 1   Michael A. Burke, Esq. (NSB #11527)
     ROBISON, SHARP, SULLIVAN & BRUST
 2   71 Washington St.
     Reno, NV 89503
 3   Telephone: (775) 329-3151
     Email: mburke@rssblaw.com
 4
     Andrea Pacelli, Esq. (pro hac vice)
 5   Mark S. Raskin, Esq. (pro hac vice)
     Michael DeVincenzo, Esq. (pro hac vice)
 6   Elizabeth Long, Esq. (pro hac vice)
     Eric Berger, Esq. (pro hac vice)
 7   KING & WOOD MALLESONS LLP
     500 Fifth Ave., 50th Floor
 8   New York, New York 10110
     Telephone: (212) 319-4755
 9   Email: andrea.pacelli@us.kwm.com
     mark.raskin@us.kwm.com
10   michael.devincenzo@us.kwm.com
     elizabeth.long@us.kwm.com
11   eric.berger@us.kwm.com
12   Steven C. Sereboff, Esq. (pro hac vice)
     SoCAL IP LAW GROUP LLP
13   1332 Anacapa, Suite 201
     Santa Barbara, CA 93101
14   Telephone: (805) 230-1356
     Email: ssereboff@socalip.com
15
     Attorneys for Plaintiff
16   Applications in Internet Time LLC
17
                                  UNITED STATES DISTRICT COURT
18
                                           DISTRICT OF NEVADA
19
     APPLICATIONS IN INTERNET TIME, LLC,                Civil Action No.: 3:13-CV-00628-RCJ-CLB
20
                                           Plaintiff,
21                                                      DECLARATION OF ANDREA PACELLI
22          v.                                          IN SUPPORT OF APPLICATIONS IN
                                                        INTERNET TIME, LLC’S OPENING
23   SALESFORCE.COM, INC.,                              CLAIM CONSTRUCTION BRIEF

24                                       Defendant.
25

26

27

28

     DECLARATION OF ANDREA PACELLI
     Case 3:13-cv-00628-RCJ-CLB Document 153-1 Filed 04/06/21 Page 2 of 3




 1          I, Andrea Pacelli, declare:

 2          1.      I am of counsel at King & Wood Mallesons LLP, admitted to practice in the state of

 3   New York and pro hac vice in this matter, and am one of the attorneys of record for Applications in

 4   Internet Time, Inc. (“AIT”) in this case. I make this declaration based upon my personal knowledge

 5   and am competent to testify as to the matters stated herein.

 6          2.      Attached as Exhibit A is a true and correct copy of United States Patent No.

 7   7,356,482.

 8          3.      Attached as Exhibit B is a true and correct copy of United States Patent No.

 9   7,356,482.

10          4.      Attached as Exhibit C is a true and correct copy of those constructions that have been

11   agreed upon in this matter.

12          5.      Attached as Exhibit D is a true and correct copy of an Office Action dated February

13   28, 2007, from the prosecution history of United States Patent Application No. 09/797,488.

14          6.      Attached as Exhibit E is a true and correct copy of an Appeal Brief, dated August 28,

15   2007, from the prosecution history of United States Patent Application No. 09/797,488.

16          7.      Attached as Exhibit F is a true and correct copy of the Declaration of Craig Rosenberg

17   re Claim Construction dated September 18, 2015.

18          8.      Attached as Exhibit G is a true and correct copy of the Declaration of Benjamin B.

19   Bederson in support of Salesforce’s Responsive Claim Construction Brief dated October 16, 2015.

20          9.      Attached as Exhibit H is a true and correct copy of the Reply Declaration of Craig

21   Rosenberg re Claim Construction dated October 30, 2015.

22          10.     Attached as Exhibit I is a true and correct copy of the since vacated December 28,

23   2016 Final Written Decision of the Patent Trial and Appeal Board (“PTAB”) concerning inter partes

24   review proceedings with respect to the asserted patents.

25          11.     Attached as Exhibit J is a true and correct copy of selected pages from the Microsoft

26   Computer Dictionary (4th Ed. 1999).

27          12.     Attached as Exhibit K is a true and correct copy of The American Heritage Dictionary

28   of the English Language (4th Ed. 2000).
     DECLARATION OF ANDREA PACELLI

                                                      -1-
     Case 3:13-cv-00628-RCJ-CLB Document 153-1 Filed 04/06/21 Page 3 of 3




 1          13.    Attached as Exhibit M is a true and correct copy of selected pages from the

 2   Declaration of Mark E. Crovella, Ph.D, dated August 17, 2015.

 3          14.    Attached as Exhibit N is a true and correct copy of selected pages from Oracle,

 4   Oracle8i Data Warehousing Guide (Release 2 (8.1.6) 1999).

 5          15.    Attached as Exhibit O is a true and correct copy of a Notice of Allowance, dated

 6   November 6, 2007, from the prosecution of United States Patent Application No. 09/797,488.

 7

 8
     Dated: April 6, 2021                       /s/ Andrea Pacelli
 9                                              Andrea Pacelli
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF ANDREA PACELLI

                                                    -2-
